61 F.3d 900
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tommie MITCHELL, Plaintiff-Appellant,v.ALLSTATE INSURANCE COMPANY, Defendant-Appellee.
No. 95-1034.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 27, 1995.Decided:  July 21, 1995.

Tommie Mitchell, Appellant Pro Se.  Jesse Thomas Cox, Jr., Anderson, Cox, Collier & Ennis, Wrightsville Beach, NC, for Appellee.
Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Defendant in this diversity action.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Mitchell v. Allstate Insurance Co., No. CA-93-99-4-H (E.D.N.C. Nov. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED